Citation Nr: 1214906	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from April 1971 to March 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to provide notice to the Veteran, attempt to obtain verification of the alleged stressors, and to provide the Veteran with an adequate examination. 

Preliminarily, the Board notes that the issue has been recharacterized as a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran filed a claim for entitlement to service connection for PTSD and problems with insomnia, depression, and anxiety since service in Vietnam.  A claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  VA medical records contain diagnoses of PTSD and dysthmic disorder.  Accordingly, the Board finds that the issue is more properly characterized as a claim for a psychiatric disorder, to include PTSD. 

Regarding the claim in general, additional development should be undertaken to obtain mental health service treatment records (STRs).  Although the Veteran's STRs are associated with the claims file, no attempt to obtain mental health records has been conducted.  Mental health records are maintained separately from STRs.  See VA Adjudication Procedures Manual M21-1-MR, Part III, subpart iii, Chapter 2, Section A, (a).  A January 1975 STR noted that the Veteran had been followed in Mental Health since December 1973.  The diagnosis was adjustment disorder to adult life.  On his service discharge report of medical history, the Veteran reported that he was on medication to slow his nerves down.  No mental health records are associated with the STRs.  Accordingly, remand is required to attempt to obtain these records.  

Regarding the PTSD portion of the claim, remand is required for several reasons.  First, new regulations were recently issued of which the Veteran has had no notice.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) ("Stressor Determinations").  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  Accordingly, remand is required to provide notice to the Veteran of these new PTSD regulations.  

Second, additional development should be undertaken based on attempting to verify the Veteran's alleged stressors.  See 38 C.F.R. § 3.304(f) (2011); Stressor Determinations, 75 Fed. Reg. at 39,852.  Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2011).  Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations, 75 Fed. Reg. at 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations, 75 Fed. Reg. at 39,852.

Here, the Veteran alleges several stressors that occurred while serving in Long Binh, Vietnam.  He alleges that he saw a soldier killed on guard duty in October 1971; that there was attempted suicide by a soldier in December 1971; that he killed Vietnamese soldiers by running them over in January 1972; that a soldier committed suicide in January 1971; that he witnessed a firefight while in a convoy transporting fuel either on the way to or from Boa Loc; and the general fear and stress due to his military duties of transporting fuel from Long Binh to firebases.  He submitted copies of letters written home to his family while he was in Vietnam.  In those letters, he described a solider committing suicide, killing Vietnamese soldiers by running them over, witnessing a soldier getting killed while on guard duty, and witnessing a fire fight in a convoy returning from a trip to Boa Loc.  Although the RO found that the information the Veteran had submitted was not sufficient to submit to the Joint Services Records Research Center (JSRRC), the Board finds that this is not the case.  Here, several of the alleges stressors are available for verification:  the soldier killed on guard duty and the soldier suicide, both while the Veteran was stationed with the 7th Transportation Battalion, 47th Transportation Company at Long Binh, Vietnam.  Accordingly, verification must be attempted.

Additionally, an examination must be provided, regardless of whether any claimed stressor is verified.  Under the new PTSD regulation, lay evidence may be sufficient to establish a stressor.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Although the Board is not conceding that the Veteran's alleged stressors are consistent with the places, types, and circumstances of the Veteran's service, nor that there is no clear and convincing evidence to the contrary, an opinion is required.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Although a March2009 VA examination was conducted, the examiner found the evidence of record did not support a diagnosis of PTSD.  The examiner based that opinion, in part, on a finding that the Veteran's treating VA physicians had linked the PTSD to a truck accident in 1996.  But the VA medical records indicate the physicians had linked the PTSD diagnoses to that accident and his combat service.  Although the Veteran is not a combat veteran, it appears that the physicians were relating the PTSD to the accident and military service.  Thus, the 2009 VA opinion is inadequate, as it is not based on a correct medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, on remand, an examination and opinion by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, must be conducted.  

Regarding the non-PTSD portion of the claim for service connection for a psychiatric disorder, remand is required for an examination.  VA must provide the Veteran with an examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is currently diagnosed dysthmia and evidence of in-service mental health treatment.  The Veteran has provided testimony that he has had psychiatric symptoms continuously since service discharge.  Accordingly, remand is required for an examination.

While on remand, the AMC should obtain recent VA medical records.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the most recent VA records are dated in March 2009.  Accordingly, those records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include those dated in and after March 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Obtain the Veteran's in-service mental health treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  Contact the JSRRC and request verification of the dates of service in Vietnam.  If necessary, the AMC must clarify the dates of the alleged stressors with the Veteran.  Then, the AMC must attempt to verify the following stressors:  a soldier killed on guard duty; a soldier suicide; and the firefight while in a convoy either on the way to or from Boa Loc.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate mental health examination to determine the etiology of the Veteran's PTSD, dysthmia and any other diagnosed psychiatric disorder.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dysthmia and any other currently diagnosed psychiatric disability is related to active service.  The examiner must address the January 1975 STR that indicated mental health treatment during service, and any other relevant records, to include any newly obtained mental health treatment records.  The examiner must also address the Veteran's lay statements that of psychiatric symptoms since service discharge.

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD must expressly be commented on.  If the examiner finds that the Veteran meets such criteria, then the March 2009 PTSD examination must be discussed.  The examiner must provide an opinion whether PTSD can be related to the stressor or stressors 1) established as having occurred during active service or 2) claimed by the Veteran, to include witnessing a soldier killed on guard duty; hearing of an attempted suicide by a soldier; killing Vietnamese soldiers by running them over; a soldier committing suicide; witnessing a firefight while in a convoy transporting fuel either on the way to or from Boa Loc; and the general fear and stress due to his military duties of transporting fuel from Long Binh to firebases.  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

